Citation Nr: 0805332	
Decision Date: 02/14/08    Archive Date: 02/20/08	

DOCKET NO.  05-03 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as due to an undiagnosed 
illness.   

2.  Entitlement to service connection for degenerative joint 
disease of the knees, claimed as due to an undiagnosed 
illness.   

3.  Entitlement to service connection for a disability 
manifested by joint pain, claimed as due to an undiagnosed 
illness.   

4.  Entitlement to service connection for a disability 
manifested by muscle tremors, claimed as due to an 
undiagnosed illness.   

5.  Entitlement to service connection for gout.   




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1988 to March 1992.  
He had periods of Reserve service in the years thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in 2003 from the VARO 
in Houston, Texas, that denied entitlement to the benefits 
sought.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

2.  The evidence does not relate degenerative joint disease 
of the lumbar spine with an undiagnosed illness as a result 
of service in the Southwest Asia Theater during the Persian 
Gulf War, or otherwise associate it with military service.  

3.  The veteran has been diagnosed with chronic low back pain 
with possible associated right L5 sensory radiculopathy, most 
likely secondary to underlying degenerative disc disease.  

4.  The evidence does not relate degenerative joint disease 
of the knees with an undiagnosed illness as a result of 
service in the Southwest Asia Theater during the Persian Gulf 
War, or otherwise associate it with military service.  

5.  VA X-ray studies in July 2003 showed bilateral patellar 
spurring and some joint space narrowing.  

6.  The evidence does not relate joint pains with an 
undiagnosed illness as a result of service in the Southwest 
Asia Theater during the Persian Gulf War, or otherwise 
associate joint pains with military service.  

7.  The evidence does not relate muscle tremors with an 
undiagnosed illness as a result of service in the Southwest 
Asia Theater during the Persian Gulf War, or otherwise 
associate tremors with military service.  

8.  The evidence does not relate gout with an undiagnosed 
illness as a result of service in the Southwest Asia Theater 
during the Persian Gulf War, or otherwise associate gout with 
military service.  

9.  The veteran was diagnosed with gout at the time of 
examination by VA in 2003.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service, nor is it shown to be 
due to undiagnosed illness as a result of service in the 
Southwest Asia Theater during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).  

2.  Degenerative joint disease of the knees was not incurred 
in or aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia Theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.317 (2007).  

3.  A disability manifested by joint pain was not incurred in 
or aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia Theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.317 (2007).  

4.  A disability manifested by muscle tremors was not 
incurred in or aggravated by active service, nor is it shown 
to be due to undiagnosed illness as a result of service in 
the Southwest Asia Theater during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).  

5.  Gout was not incurred in or aggravated by service, nor is 
it shown to be due to undiagnosed illness as a result of 
service in the Southwest Asia Theater during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has an enhanced duty to 
notify and assist claimants in substantiating claims for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  

The VCAA also introduced other fundamental changes into the 
VA adjudication process.  It eliminated the requirement under 
the old 38 U.S.C.A. § 5107(a) (West 1991) that the claimant 
must present a well-grounded claim before the duty to assist 
is invoked.  

A review of the evidence in this case reveals that by rating 
decision dated in December 1998, among other things, service 
connection for joint pain of the body and for knee problems 
were denied as not well grounded.  The current claim for 
disability benefits was received in October 2002.  The RO has 
developed the claim on a de novo basis without reference to 
well groundedness and the Board agrees with the approach of 
the RO in treating all the claims at issue, including those 
for service connection for a disability manifested by joint 
pain and a disability manifested by a bilateral knee 
disability, on a de novo basis.  

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify a 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in June 2003 and in 
May 2005.  These communications provided him with general 
information of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was told of the need 
to give to VA any evidence pertaining to his claims.  He was 
informed that VA has a Gulf War Information Center and he was 
told how he could contact the facility for information on 
issues concerning Gulf War veterans.  

The Board notes that what the VCAA essentially seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, regardless of 
whether it has been done the way of a single notice letter, 
or by way of more than one communication, the essential 
purposes of the VCAA have been satisfied.  The veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by 
correspondence from VA, but any question as to the 
appropriate disability rating or effective date to be 
assigned is moot as the claim is being denied.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the 
veteran has not claimed that the VA has failed to comply with 
the notice requirements of the VCAA.  

Further, the revised VCAA duty to assist requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 C.F.R. 
§ 3.159.  The veteran was accorded examinations by VA in 
2003.  Further, he and his wife had the opportunity to 
provide testimony with regard to his claims before a decision 
review officer at the Houston RO in September 2005.  
Additionally, the veteran and his wife gave testimony before 
the undersigned at a video conference hearing in August 2007.  
The transcripts of the hearing proceedings are of record and 
have been reviewed.  In view of the foregoing, the Board 
finds that the duties to notify and assist the veteran as 
required by the VCAA have been fulfilled.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303.  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or a combination of undiagnosed 
illnesses that became manifest either during active duty in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War or to a degree of 10 percent or more following  such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Service connection may be granted when the evidence 
establishes:  (1) that he is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or a combination of illness 
manifested by one or more signs with symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  The Board notes that the statutory 
delimiting date is different than the regulatory date.  

To qualify for compensation under the provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  The "Southwest 
Asia Theater of Operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the air space above these locations.  
38 C.F.R. § 3.117(d)(1)(2) (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or when a preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In the case of any veteran who engaged in combat with the 
enemy in active service with the military, naval, or air 
organizations of the United States during a period of war, 
campaign, or expedition, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every  reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  

Factual Background and Analysis

In essence, the veteran maintains that he has back problems, 
knee difficulties, joint pains, muscle tremors, and gout that 
are related to his service in the Persian Gulf.  

However, after a review of the claims file, the Board finds 
that the evidence does not support the claims based on 
undiagnosed illness.  The Board notes that at the time of 
examination by VA in July 2003, complaints with regard to the 
back and knees were attributed to known diagnoses.  The 
veteran complained of progressive pain in both knees, but an 
X-ray  study in July 2003 showed bilateral patellar spurring, 
small bilateral effusions, and medial joint space narrowing.  
With regard to the back, a diagnosis was made of degenerative 
joint disease of the lumbar spine with mild symptomatology.  
Additionally, a diagnosis was made the time of that 
examination of gout.  

Accordingly, there is no basis for the claims that a back 
disability, a knee disability, joint pain, and gout are due 
to an undiagnosed illness occasioned by service in the 
Persian Gulf.  In other words, the relevant medical evidence 
establishes that the veteran does not have undiagnosed 
illnesses manifested by joint pain or gout.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  To the extent that these claimed 
disorders have been diagnosed, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not for application.  

Next, to the extent that the veteran claims a disability 
manifested by muscle tremors, at the time of the examination 
by VA in July 2003, a notation was made of intermittent 
muscle fasciculations involving the right eyelid and the 
right upper extremity with no associated neurologic deficits.  
The examiner stated there were no associated symptoms such as 
sensory changes, muscle weakness, and so forth.  Neurologic 
examination at that time was negative for any abnormality 
except for the fasciculations and the examiner stated no 
clear etiology could be determined.  The veteran was accorded 
magnetic resonance scan of the brain as a result and the 
impression was normal.  

With regard to claims for direct service connection, then, 
the Board notes that there must be a current disability.  
While the veteran is competent to report his symptoms, Layno 
v. Brown, 6 Vet. App. 465, 469 (1994), he is not a medical 
professional and he is not competent to make a diagnosis that 
requires medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  Far more 
probative is the report of medical history of the time of 
reenlistment examination in the Reserves in October 1996.  
The veteran stated he was in good health.  He denied ever 
having had any of the symptoms of disabilities he now claims 
are attributable to his active service, particularly his time 
in the Persian Gulf.  In the report of medical history, the 
only complaint he made was to having had or having broken 
bones.  However, these were attributed to a fractured jaw in 
1986 and it was indicated there were no sequelae.  Clinical 
evaluation at that time was entirely unremarkable, except for 
notation of tattoos and various scars.  The initial 
documentation of the presence of a disability involving the 
back, the knees, and gout was not until the examination by VA 
in 2003, a time several years following service discharge.  
The Board finds that the absence of complaints or treatment 
or evaluation for a length of time is more reliable than the 
veteran's own assertions in support of his claims for VA 
disability compensation.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (absence of medical complaints 
for condition can be considered as a factor in resolving the 
claim).  As there is no objective evidence of service origin 
or competent opinion linking any of the claimed disabilities 
to military service, the Board denies the claims for service 
connection for joint disease of the lumbar spine, joint 
disease of the knees, a disability manifested by joint pain, 
a disability manifested by muscle tremors, and gout on a 
direct basis.  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine, claimed as due to an undiagnosed illness is 
denied.  

Service connection for degenerative joint disease of the 
knees, claimed as due to undiagnosed illness is denied.  

Service connection for a disability manifested by joint pain, 
claimed as due to an undiagnosed illness is denied.  

Service connection for a disability manifested by muscle 
tremors, claimed as due to an undiagnosed illness is denied.  

Service connection for gout is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


